Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed November 16, 2021.

3.	Claims 2, 11, and 12 have been amended.

4.	Claims 2-21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments filed November 16, 2021, with respect to the rejection(s) of claim(s) 1 and 11 previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	Applicant’s arguments with respect to the rejection(s) of claim(s) 2-21 previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dreier et al. (US 2018/0095871), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cantin et al. (US 2007/0022255).  Cantin has been cited to explicitly teach the last element of the independent claims.
	Claims 2-21 remain rejected and pending (please see rejections below).  This action is Non-Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dreier et al. (US 2018/0095871) in view of Cantin et al. (US 2007/0022255).
INDEPENDENT:
As per claim 2, Dreier teaches a network storage appliance comprising: 
a plurality of solid state disks (see Dreier, Abstract: “Solid-state drives (SSDs) in flash storage systems”; and [0076]: “Data can be stored in a segment, which is associated with a segment number and that segment number is an indirection for a configuration of a RAID (redundant array of independent disks) stripe in some embodiments”); 
a network interface adapter communicatively coupled to the plurality of solid state disks, the network interface data configured to receive a write request and data corresponding to the write request from a host (see Dreier, Fig.1B & Fig.1D; and [0041]: “In implementations, storage array controller 101 includes one or more host bus adapters 103 that are coupled to the processing device 104 via a data communications link 105”); and 
a non-volatile semiconductor memory device configured to store the data received from the host temporarily prior to storage in at least one of the plurality of solid state disks (see Dreier, Abstract: “each including an addressable non-volatile random-access memory (NVRAM) portion”; [0002]: “NVRAM in these storage systems may be used as a buffer to temporality store information while the SSD is busy writing other data”; and [0087]: “As the persistent messages are being processed, the messages are temporarily stored in multiple durable and non-durable storage hardware technologies. In some embodiments, messages are stored in RAM, NVRAM and on NAND flash devices, and a variety of protocols are used in order to make efficient use of each storage medium”), 
wherein the network storage appliance is configured to: 
determine whether the non-volatile semiconductor memory device is available to store the data (see Dreier, [0048]: The operating system may initiate the process to write the first data (e.g., a portion or all of the first data) to new locations within other allocation units and erasing the second data and marking the allocation units as being available for use for subsequent data”), and 
in response to determining that the non-volatile semiconductor memory device is available to store the data, temporarily store the data in the non-volatile semiconductor memory device prior to storage in the at least one of the plurality of solid state disks (see Dreier, [0030]: “Latency for write requests using NVRAM devices as a buffer may be improved relative to a system in which a storage array controller 110 writes data directly to the storage drives 171. In some implementations, the NVRAM devices may be implemented with computer memory in the form of high bandwidth, low latency RAM. The NVRAM device is referred to as " non-volatile" because the NVRAM device may receive or include a unique power source that maintains the state of the RAM after main power loss to the NVRAM device”).
Although Dreier teaches determining that the non-volatile semiconductor memory device is not available to store the data (see Dreier, [0068]: “detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes”), Dreier does not explicitly teach in response to, broadcasting, via the network interface adapter, a query to one or more external storages.
Cantin teaches in response to, broadcasting, via the network interface adapter, a query to one or more external storages (see Cantin, Abstract: “Memory access requests to read exclusive or write data in a cache line that is not currently in the modified invalid state are broadcast first to all nodes. Memory access requests to read exclusive or write data in a cache line that is currently in the modified invalid state are broadcast first to a local node, and in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin by implementing in response to, broadcasting, via the network interface adapter, a query to one or more external storages.  One would be motivated to do so because Dreier teaches in paragraph [0068]: “Tasks such as mediating communications between the various storage nodes, detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes, are all handled on a distributed basis”.

As per claim 12, Dreier teaches a method of storing data on a network storage appliance, the method comprising: 
receiving a write request and data corresponding to the write request from a host via a network interface adapter (see Dreier, Fig.1B & Fig.1D; and [0041]: “In implementations, storage array controller 101 includes one or more host bus adapters 103 that are coupled to the processing device 104 via a data communications link 105”); 
determining whether a non-volatile semiconductor memory device is available to store the data (see Dreier, [0048]: The operating system may initiate the process to write the first data (e.g., a portion or all of the first data) to new locations within other allocation units and erasing the second data and marking the allocation units as being available for use for subsequent data”); and
in response to determining that the non-volatile semiconductor memory device is available to store the data, temporarily storing the data received from the host on the non-volatile semiconductor memory device prior to storage in at least one of a plurality of solid state disks of the network storage device (see Dreier, [0030]: “Latency for write requests using NVRAM devices as a buffer may be improved relative to a system in which a storage array controller 110 writes data directly to the storage drives 171. In some implementations, the NVRAM devices may be implemented with computer memory in the form of high bandwidth, low latency RAM. The NVRAM device is referred to as " non-volatile" because the NVRAM device may receive or include a unique power source that maintains the state of the RAM after main power loss to the NVRAM device”).
Although Dreier teaches determining that the non-volatile semiconductor memory device is not available to store the data (see Dreier, [0068]: “detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes”), Dreier does not explicitly teach in response to, broadcasting, via the network interface adapter, a query to one or more external storages.
Cantin teaches in response to, broadcasting, via the network interface adapter, a query to one or more external storages (see Cantin, Abstract: “Memory access requests to read exclusive or write data in a cache line that is not currently in the modified invalid state are broadcast first to all nodes. Memory access requests to read exclusive or write data in a cache line that is currently in the modified invalid state are broadcast first to a local node, and in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin by implementing in response to, broadcasting, via the network interface adapter, a query to one or more external storages.  One would be motivated to do so because Dreier teaches in paragraph [0068]: “Tasks such as mediating communications between the various storage nodes, detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes, are all handled on a distributed basis”.

DEPENDENT:
As per claim 3 and 13, which respectively depend on claims 2 and 12, Dreier further teaches wherein the non-volatile semiconductor memory device comprises resistive random-access memory, magneto resistive random-access memory, nano random-access memory, or battery-backed dynamic random-access memory (see Dreier, [0030]: “Such a power source may be a battery, one or more capacitors, or the like. In response to a power loss, the NVRAM device may be configured to write the contents of the RAM to a persistent storage, such as the storage drives 171”).
As per claim 4 and 14, which respectively depend on claims 2 and 12, Dreier teaches further comprising: a volatile memory device configured to receive the data from the one or more external storages in response to determining that the non-volatile semiconductor memory device is not available to store the data (see Dreier, [0090]: “Moving down another level in FIG. 2C, the NVRAM 204 is implemented in one embodiment as high speed volatile memory, such as dynamic random access memory (DRAM) 216”; and [0127]: “NVRAM portions may be volatile (e.g., operatively coupled to an energy source) or nonvolatile”).
As per claim 5 and 15, which respectively depend on claims 2 and 12, Dreier further teaches wherein the network storage appliance is further configured to send an acknowledgement status corresponding to the write request to the host (see Dreier, [0022]: “A storage drive host may acknowledge data to be written, store it in the NVRAM, and receive an acknowledgement that the data was successfully written to the NVRAM”).
As per claim 6 and 16, which respectively depend on claims 2 and 12, Although Dreier further teaches wherein the network storage appliance is further configured to: receive a response to the query from a first storage of the one or more storages (see Dreier, [0033]: “The storage drives 171 may respond by sending a response message to the storage array controller 110 that includes the location of control information for the storage drive 171”); and 
send a second write request corresponding to the data to the first storage (see Dreier, Abstract: “and send second data to a second NVRAM portion of a second embedded storage device directly via the full-duplex switched network”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Cantin, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).
As per claim 7 and 17, which respectively depend on claims 6 and 16, although Dreier further teaches wherein the network storage appliance is further configured to receive a signal from the first storage indicating that the data has been stored in the first storage (see Dreier, [0022]: “A storage drive host may acknowledge data to be written, store it in the NVRAM, and receive an acknowledgement that the data was successfully written to the NVRAM”; and [0033]: “The storage drives 171 may respond by sending a response message to the storage array controller 110 that includes the location of control information for the storage drive 171”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Canton, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).
As per claim 8 and 18, which respectively depend on claims 6 and 16, although Dreier further teaches wherein the network storage appliance is further configured to transfer the data to the first storage (see Dreier, [0062]: “a recalculated version of RAM content may be transferred after a storage controller has determined that an operation has fully committed across the storage system, or when fast-write memory on the device has reached a certain used capacity, or after a certain amount of time, to ensure improve safety of the data or to release addressable fast-write capacity for reuse”; and [0063]: “In one embodiment, under direction from a storage controller 125a, 125b, a storage device controller 119a, 119b may be operable to calculate and transfer data to other storage devices from data stored in RAM (e.g., RAM 121 of FIG. 1C)”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Cantin, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).
As per claim 9 and 19, which respectively depend on claims 8 and 18, Dreier further teaches wherein the network interface adapter is configured to transfer the data to the first storage device (see Dreier, [0063]: “In one embodiment, under direction from a storage controller 125a, 125b, a storage device controller 119a, 119b may be operable to calculate and transfer data to other storage devices from data stored in RAM (e.g., RAM 121 of FIG. 1C)”; and [0130]: “A storage device controller may include mechanisms for implementing high availability primitives for use by other parts of a storage system external to the storage devices 403A-C. For example, reservation or exclusion primitives may be provided so that, in a storage system with two storage controllers providing a highly available storage service, one storage controller may prevent the other storage controller from accessing or continuing to access the storage device. This could be used, for example, in cases where one controller detects that the other controller is not functioning properly or where the interconnect between the two storage controllers may itself not be functioning properly”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Cantin, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).
As per claim 10 and 20, which respectively depend on claims 9 and 19, Dreier further teaches wherein the network interface adapter is configured to transfer the data to the first storage device using a remote direct memory access (RDMA) protocol (see Dreier, [0134]: “In one embodiment, to buffer the data in the second NVRAM portion of the second embedded storage device, the storage system controllers may store the data to the second NVRAM portion according to a remote direct memory access (RDMA) protocol”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Cantin, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).
As per claim 11 and 21, which respectively depend on claims 2 and 12, Dreier further teaches wherein the query is configured to inquire whether any one of the one or more storages is available to store the data (see Dreier, [0048]: “The operating system may initiate the process to write the first data (e.g., a portion or all of the first data) to new locations within other allocation units and erasing the second data and marking the allocation units as being available for use for subsequent data”; and [0064]: “A storage device controller 119 may include mechanisms for implementing high availability primitives for use by other parts of a storage system external to the Dual PCI storage device 118”), Dreier does not explicitly teach that the first storage is an external storage.
Cantin teaches an external storage (see Cantin, Abstract: “in response to being unable to satisfy the memory access requests within the local node, the memory access requests are broadcast to the remote nodes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Dreier in view of Cantin so that storage is an external storage.  One would be motivated to do so because Dreier teaches that the storage system can consist of a distributed network of storage arrays (see Dreier, [0050]: “A storage system can consist of two storage array controllers that share a set of drives for failover purposes, or it could consist of a single storage array controller that provides a storage service that utilizes multiple drives, or it could consist of a distributed network of storage array controllers each with some number of drives or some amount of Flash storage”).


Conclusion
7.	For the reasons above, claims 2-21 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
December 6, 2021